5:02-cr-00419-CMC          Date Filed 08/18/20     Entry Number 491        Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION



United States of America,           )                CRIMINAL NO. 5:02-419-CMC
                                    )
             v.                     )                OPINION AND ORDER
                                    )
Sherman Coulter,                    )
                                    )
                  Defendant.        )
___________________________________ )

         Defendant filed a pro se motion pursuant to 28 U.S.C. § 2255, challenging his conviction

for a violation of 18 U.S.C. § 924(j), as he contends it was not predicated on a qualifying crime of

violence. ECF No. 473. The Government filed a motion to dismiss or for summary judgment and

a response in opposition on the merits. ECF No. 476. Based on the issues raised, the court

appointed the Federal Public Defendant to represent Defendant on reply.             ECF No. 484.

Thereafter, Defendant, through counsel, filed a reply.1 ECF No. 488.

           I.   Background

         On June 20, 2002, Defendant was charged in a Superseding Indictment with the following

counts: Count 1) substantive and attempted Hobbs Act Robbery, in violation of 18 U.S.C. § 1951

and 18 U.S.C. § 2, the aiding and abetting statute (Defendant “did unlawfully obstruct, delay and

affect, and attempt to obstruct, delay and affect, commerce as that term is defined in Title 18,

United States Code, Section 1951, and the movement of articles and commodities in such

commerce, by robbery”); Count 2) knowing use and carrying of a firearm in relation to a crime of




1
    Defendant also filed a pro se response in opposition to summary judgment. ECF No. 487.
5:02-cr-00419-CMC         Date Filed 08/18/20      Entry Number 491        Page 2 of 12




violence, causing the death of a person through the use of a firearm, “and [defendants] also did aid

and abet each other in the commission of the aforesaid offense,” in violation of 18 U.S.C. § 924(j);

and Count 4) conspiracy to commit Hobbs Act Robbery; to illegally possess firearms and

ammunition; and to obstruct justice. ECF No. 65.2

       On September 25, 2002, Defendant pled guilty, pursuant to a Plea Agreement, to Counts 1

and 2 of the Superseding Indictment: Hobbs Act Robbery and causing the death of another person

during and in relation to a crime of violence. ECF No. 172. Notably, the Plea Agreement did not

include attempt or aid/abet language. Id. at 1-2. The Plea Agreement noted the “use or possession

of such firearm was during and in relation to a crime of violence (Hobbs Act robbery).” Id. at 2.

At the Change of Plea hearing, the court explained as to Count 1 “This is charged to be violations

of two federal statutes; Section 1951, which is the Hobbs Act; and Title 2 – Section 2 of Title 18,

which is the aiding and abetting” statute. ECF No. 476-3 at 7. When the court notified Defendant

what the Government would have to prove, however, the elements were those of substantive Hobbs

Act Robbery. Id. at 8.

       The court explained the following:

       In order for the Government to prove these particular charges, as to count one the
       Government would have to prove the following, each beyond a reasonable doubt.
       First of all, that you robbed another person; that is, you either acting alone or in
       conjunction with another person unlawfully took personal property from the person
       or presence of another by means of actual or threatened force or violence.
       Secondly, either this robbery obstructed, delayed or affected interstate commerce
       in some manner or degree.
       As to count two, the Government would have to prove three things, each beyond a
       reasonable doubt.



2
 A Second Superseding Indictment was entered on September 18, 2002; however, Defendant was
not arraigned on this and the Plea Transcript makes clear the plea was to Counts 1 and 2 of the
Superseding Indictment. ECF No. 476-3 at 3.
                                               2
5:02-cr-00419-CMC          Date Filed 08/18/20        Entry Number 491        Page 3 of 12




       First, that you either alone or in conjunction with someone else knowingly used,
       carried, or possessed a firearm.
       Two, that the use or possession of the firearm was during and in relation to a crime
       of violence, in this case Hobbs Act Armed Robbery, for which you may be
       prosecuted in federal court.
       Three, that while possessing and using the firearm you either alone or in
       conjunction with another person knowingly and intentionally caused the death of
       another person by use of the firearm.
       Do you understand what you are charged with and what the Government would
       have to prove in each of these counts, . . . Mr. Coulter?

       Defendant: Yes, ma’am.

ECF No. 476-3 at 8-9.

       Judgment was entered on June 18, 2003. ECF No. 302. Defendant was sentenced to a total

term of 365 months, consisting of 240 months as to Count 1 and 365 months as to Count 2, to run

concurrently. Id. Defendant appealed, and the Fourth Circuit affirmed his conviction and

sentence. ECF No. 328.

         II.   18 U.S.C. § 924(c), (j)

       Title 18 U.S.C. § 924(c) provides that a defendant shall be subject to a consecutive sentence

if he or she, “during and in relation to any crime of violence or drug trafficking crime. . . for which

the person may be prosecuted in a court of the United States, uses or carries a firearm, or who, in

furtherance of any such crime, possesses a firearm. . . .” 18 U.S.C. § 924(c)(1)(A).

       The statute defines a “crime of violence” as:

       an offense that is a felony and –
       (A) has an element the use, attempted use, or threatened use of physical force
           against the person or property of another, or




                                                  3
5:02-cr-00419-CMC         Date Filed 08/18/20           Entry Number 491   Page 4 of 12




       (B) that by its nature, involves a substantial risk that physical force against the
           person or property of another may be used in the course of committing the
           offense.3
18 U.S.C. § 924(c)(3).

       In the same statute, subsection (j) notes:

       A person who, in the course of a violation of subsection (c), causes the death of a
       person through the use of a firearm, shall –
           1) if the killing is a murder (as defined in section 1111), be punished by death
              or by imprisonment of any term of years or for life; and
           2) if the killing is manslaughter (as defined in section 1112), be punished as
              provided in that section.

18 U.S.C. § 924(j). As subsection (j) is committed “in the course of a violation of subsection (c),”

the same analysis applies in determining whether an offense qualifies as a predicate conviction

under § 924(c)(3).

       The Fourth Circuit has held conspiracy to commit Hobbs Act Robbery cannot qualify as a

crime of violence under the force clause of §924(c)(3)(A). United States v. Simms, 914 F.3d 229,

233-34 (4th Cir. 2019). The Simms court also concluded the residual clause of §924(c)(3)(B) is

unconstitutionally vague and therefore void. Id. at 236.

       On June 24, 2019, the Supreme Court decided the residual clause of § 924(c)(3)(B) is void

for vagueness. United States v. Davis, 588 U.S. __, 139 S.Ct. 2319, 2336 (2019). In doing so, the

Court rejected application of a case-specific approach for § 924(c) and applied the categorical

approach. Id. at 2327-32. The Fourth Circuit has since held substantive Hobbs Act Robbery to be

a crime of violence under the force clause of § 924(c)(3)(A). United States v. Mathis, 932 F.3d

242 (4th Cir. 2019).



3
 § 924(c)(3)(A) is known as the “force clause” or “elements clause” (referred to herein as the force
clause) and § 924(c)(3)(B) is known as the “residual clause.”

                                                    4
5:02-cr-00419-CMC         Date Filed 08/18/20        Entry Number 491      Page 5 of 12




         III.   Discussion

         Defendant’s pro se motion argues his underlying Hobbs Act Robbery conviction in Count

1 cannot serve as a predicate offense for his § 924(j) conviction in Count 2, as conspiracy to

commit Hobbs Act Robbery is not a crime of violence as defined in § 924(c)(3)(A), the “force

clause,” and §924(c)(3)(B) is invalid. ECF No. 473. He also argues his plea to the §924(c)

violation was not voluntary because he did not understand the “true elements” of the charge.” Id.

at 5. Finally, he contends the court lacked subject matter jurisdiction to impose a sentence on the

§ 924(c) violation. Id. at 6. These grounds all rest on the same basis - § 924(c) is invalid after

Davis.

         The Government has moved for summary judgment, arguing Defendant’s claims fail on

the merits as Hobbs Act Robbery is categorically a crime of violence under the force clause and

therefore his violation of § 924(c) rests on an appropriate predicate conviction. ECF No. 476-1.

Defendant responded pro se, arguing his predicate offense of aiding and abetting a Hobbs Act

robbery is not a crime of violence under the force clause. ECF No. 487. He also argues he was not

informed about the categorical approach and the difference between attempt and conspiracy, and

if he had been so informed he would have pled to conspiracy instead. Id. at 4. He requests the

court vacate his sentence or hold an evidentiary hearing. Id. at 5.

         The court appointed counsel to thoroughly brief the issues raised in Defendant’s motion

and the Government’s motion for summary judgment. ECF No. 484. Counsel for defendant argues

aiding and abetting Hobbs Act robbery is not a crime of violence under the force clause. ECF No.




                                                 5
5:02-cr-00419-CMC         Date Filed 08/18/20       Entry Number 491         Page 6 of 12




488 at 5.4 He contends because a “defendant can be convicted as an aider and abettor without

proof that he participated in each and every element of the offense,” such a crime cannot be

considered a crime of violence under the force clause as it does not have as an element the use,

attempted use, or threatened use of physical force against the person or property of another.” Id.

at 6-7. Counsel acknowledges Defendant was not convicted of conspiracy to commit Hobbs Act

Robbery, and makes no argument about attempt.

                   A. Analysis

       The Hobbs Act Robbery statute, 18 U.S.C. § 1951(a), (b)(1), prohibits “obstruct[ing],

delay[ing,] or affect[ing] commerce or the movement of any article or commodity in commerce,

by robbery . . . .” § 1951(a). It defines robbery as “the unlawful taking or obtaining of personal

property from the person or in the presence of another, against his will, by means of actual or

threatened force, or violence, or fear of injury, immediate or future, to his person or property . . .

.” § 1951(b)(1). As noted above, under Fourth Circuit precedent substantive Hobbs Act Robbery

is a crime of violence under the force clause of § 924(c).

       In this case, it is clear Defendant completed the Hobbs Act Robbery as a principal. His

conduct was not an attempt, and he did not aid and abet a principal: he was integrally and crucially

involved in the robbery and shot the victim at least once. He was, therefore, guilty as a principal

and the plea colloquy bears this out. Other than recitation of the statute at 18 U.S.C. § 2, there was

no reference to aiding and abetting or attempt – the elements pled to by Defendant were those of

substantive Hobbs Act Robbery. When the Government was giving the factual basis for the guilty



4
 Counsel acknowledges, despite Defendant’s original pro se arguments, Defendant was convicted
of § 924(j), not § 924(c), and that he was sentenced to a 365-month concurrent sentence on his §
924(j) conviction, not 120 months consecutive. Id. at 4.
                                                 6
5:02-cr-00419-CMC         Date Filed 08/18/20        Entry Number 491       Page 7 of 12




plea, it noted a co-defendant, Mr. Johnson, told law enforcement that Defendant and a co-defendant

got out of the car, went into the victim’s residence with a firearm, and came back out carrying a

box of cash and told Mr. Johnson they had shot the victim in the course of the robbery. ECF No.

476-3 at 11-12. Defendant’s fingerprint was found on the victim’s safe. Id. at 11. Defendant

admitted he went into the residence with a co-defendant who had a gun, and that both he and the

co-defendant shot the victim. Id. at 44, 46. Defendant also admitted he and the co-defendant stole

the money from the victim’s safe. Id. at 48.

       However, the categorical approach, utilized to determine whether a predicate offense

qualifies under statutes such as § 924(c), is not concerned with a defendant’s conduct, but rather

has a court scrutinize the least culpable conduct a defendant could have committed under the

statute. Therefore, the court will examine a slightly different question: whether attempted or aiding

and abetting Hobbs Act Robbery, as charged in Count 1 of the Superseding Indictment, is a crime

of violence under the force clause of § 924(c). For the following reasons, the court concludes it

is.

               1. Aiding and Abetting Hobbs Act Robbery

       Defendant argues aiding and abetting Hobbs Act Robbery is not a crime of violence under

the force clause of § 924(c). Aiding and abetting is not itself a federal offense, but merely

“describes the way in which a defendant's conduct resulted in the violation of a particular law.”

United States v. Ashley, 606 F.3d 135, 143 (4th Cir. 2010); see 18 U.S.C. § 2(a) (providing that

“[w]hoever commits an offense against the United States or aids, abets, counsels, commands,

induces or procures its commission, is punishable as a principal”); United States v. Barefoot, 754

F.3d 226, 239 (4th Cir. 2014); United States v. Jaensch, 665 F.3d 83, 96 (4th Cir. 2011) (“Under



                                                 7
5:02-cr-00419-CMC         Date Filed 08/18/20         Entry Number 491       Page 8 of 12




18 U.S.C. § 2(b), individuals who aid, abet, command, or induce a crime are punishable as

principals.”).

        Various circuits have held an aider and abettor of a Hobbs Act Robbery necessarily

commits all of the elements of a principal Hobbs Act Robbery and, therefore, aiding and abetting

Hobbs Act Robbery qualifies as a crime of violence under the force clause of § 924(c). United

States v Grissom, 760 F. App’x 448, 454 (7th Cir. 2019); United States v. McKelvey, 773 F. App’x

74, 75 (3d Cir. 2019); United States v. Garcia-Ortiz, 904 F.3d 102, 109 (1st Cir. 2018); United

States v. Richardson, 906 F.3d 417, 426 (6th Cir. 2018) (overruled on other grounds); In re Colon,

826 F.3d 1301, 1305 (11th Cir. 2016). The Fourth Circuit has upheld a conviction for § 924(c)

based on aiding and abetting a Hobbs Act Robbery, citing Mathis. United States v. Steward, 793

F. App’x 188, 190 (4th Cir. 2019) (unpublished) (“Steward was also found guilty of aiding and

abetting in the Hobbs Act robbery, a crime of violence, and the jury was instructed that it could

consider that offense as the predicate crime of violence in support of the § 924(c) charge. United

States v. Mathis, 932 F.3d 242, 265-66 (4th Cir. 2019) (holding that Hobbs Act robbery is a crime

of violence under § 924(c)(3)(A)).”); see also United States v. Brayboy, 789 F. App’x 384 (4th

Cir. 2020) (unpublished) (finding it was not plain error for the district court to consider aiding and

abetting Hobbs Act Robbery a crime of violence).

        In a case similar to the instant one, the defendant was charged in an Indictment with

substantive Hobbs Act Robbery, but that Indictment also included the aiding and abetting statute

at § 2. The defendant, in his § 2255 motion, argued he only aided and abetted the Hobbs Act

Robbery. Vos v. United States, 4:02-cr-752, 2019 WL 2766929, at *2 (D.S.C. July 2, 2019).

However, Judge Harwell held that defendant’s § 924(c) conviction was valid because:



                                                  8
5:02-cr-00419-CMC         Date Filed 08/18/20        Entry Number 491       Page 9 of 12




       First, Petitioner pled guilty to the substantive HAR and aiding and abetting the
       same. Second, an aider or abettor is punished as a principal. Under § 2, the acts of
       the principal become those of the aider and abettor as a matter of law. . . .
       Accordingly, even if Petitioner only aided and abetted, he is still liable for the
       substantive HAR.

Id. at *2. The same situation is true in the instant case: Defendant pled guilty to the elements of

substantive Hobbs Act Robbery, which unquestionably qualifies as a crime of violence under §

924(c). However, even if Defendant had pled guilty only to aiding and abetting Hobbs Act

Robbery, because aiders and abettors are held responsible for the acts of the principal, his § 924(c)

conviction would still be properly predicated on aiding and abetting Hobbs Act Robbery.

Accordingly, the court finds a conviction for aiding and abetting Hobbs Act Robbery is also a

proper predicate for a violation of § 924(c).

               2. Attempted Hobbs Act Robbery

       Although Defendant may have abandoned this argument, because the Indictment contained

attempt language, the court addresses it in the interest of completeness. The Fourth Circuit has

not squarely addressed whether attempted Hobbs Act robbery is a crime of violence. However,

logic, as well as decisions of other courts, show that it is. The force clause, § 924(c)(3)(A),

embraces any felony that “has as an element the use, attempted use, or threatened use of physical

force against the person or property of another.”

       “When a substantive offense would be a violent felony under § 924(e) and similar statutes,

an attempt to commit that offense is also a violent felony.” Hill v. United States, 877 F.3d 717,

719 (7th Cir. 2017); see also United States v. Holland, 749 Fed. App'x 162, 166 (4th Cir. 2018)

(unpublished) (holding and noting that several other circuits have recently held that, for ACCA

sentencing enhancement purposes, “attempting to commit a substantive offense that qualifies as a

violent felony also constitutes a qualifying violent felony”). Specifically, at least one circuit has
                                                 9
5:02-cr-00419-CMC           Date Filed 08/18/20   Entry Number 491         Page 10 of 12




held attempted Hobbs Act Robbery qualifies as a crime of violence under § 924(c)(3)(A) because

that clause expressly includes attempted use of force. United States v. St. Hubert, 909 F.3d 335,

351 (11th Cir. 2018) (overruled on other grounds as to holding that § 924(c) residual clause was

not void for vagueness).5

       Recently, several district courts in this circuit have considered this issue and determined a

violation of § 924(c) remains valid if predicated on attempted Hobbs Act Robbery. Beale v. United

States, No. 4:10-cr-49, 2020 WL 3513238 (E.D.N.C. June 29, 2020); Clemmer v. United States,

No. 3:12-cr-188 2020 WL 1249380 (W.D.N.C. March 16, 2020); Castellon v. United States, 435

F. Supp. 3d 694, 699 (W.D.N.C. 2020); United States v. Cotman, No. 3:10CR185, 2019 WL

1394373 (E.D. Va. March 27, 2019). This court agrees, and finds attempted Hobbs Act Robbery

is a proper predicate under the force clause of § 924(c)(3)(A).

               3. Other pro se arguments

       In his original pro se motion, Defendant also argues neither the court nor his counsel

advised him of the “true elements” of the § 924(c) charge, including the necessity of an underlying

offense that qualified as a crime of violence. ECF No. 473 at 5. He contends he would not have

pleaded guilty had he known. Finally, he argues the court lacked subject matter jurisdiction to

impose a § 924(c) conviction because the § 924(c) statute was “void from its inception.” Id. at 6.

       Both arguments fail. First, it is clear the court informed Defendant of the elements of a §

924(c) violation, including the requirement that the firearm was used “during and in relation to a

crime of violence, in this case Hobbs Act armed robbery, for which you may be prosecuted in



5
  The Eleventh Circuit recently reaffirmed the St. Hubert holding that attempted Hobbs Act
Robbery qualifies as a crime of violence. United States v. McCant, 805 F. App’x 859 (11th Cir.
2020).
                                              10
5:02-cr-00419-CMC         Date Filed 08/18/20       Entry Number 491         Page 11 of 12




federal court.” ECF No. 224 at 32. Although Defendant appears to argue he was not advised of

the consequences of pleading to the substantive Hobbs Act Robbery versus the conspiracy charged

in Count 4, at the time of Defendant’s plea, both offenses could serve as predicates.

       Second, his jurisdictional claim fails for the same reason. At the time of his plea and now,

Hobbs Act Robbery qualified as a crime of violence under the force clause of § 924(c). Therefore,

the court had jurisdiction over his case, even though the residual clause of § 924(c) was found void

for vagueness long after his plea and sentencing.

        IV.    Conclusion

       Defendant’s challenge to his conviction under § 924(j) fails because the § 924(j) conviction

is predicated on Hobbs Act Robbery, a crime of violence under the force clause of § 924(c)(3)(A),

even if attempted or aided and abetted. The Government’s motion for summary judgment (ECF

No. 476) is granted and Defendant’s § 2255 motion (ECF No. 473) is hereby dismissed with

prejudice.



                            CERTIFICATE OF APPEALABILITY

       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,



                                                 11
5:02-cr-00419-CMC        Date Filed 08/18/20       Entry Number 491        Page 12 of 12




537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
August 18, 2020




                                                 12
